I
!

Matthew ACAR@ 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 1 of 10

5 tanton CorrecHonal Facrti ty
tUSO ¢ lay Bunk Road

 

 

ost U ( 43S Mai

 

 

 

 

Ceteber |Z . 2014

 

FILED —

 

 

 

 

 

 

 

 

| (\er rh of Couck oct 2 t ania

| | \ 0. (\ did Court EASTERN DISTRICT GF CARSBOENTA tes
MOLT Ft re

| Sacimuenho C4 194

 

 

 

 

Suber ‘ (oumments bir Fawiness !

 

caring

 

 

al. V, Coasts nt Cera ea 10

 

 

48 Q)
No 2 cv-O2¢1.

 

 

Dar ak.

 

 

 

 

wiSSion_aS a Class Weuahor In The

 

 

 

 

Ene sed N\oase find My Su
ahove_water /

—

 

 

 

 

 

 

A pit The £0 asa decay

 

aNon T

 

culwiss tou US tise tla

 

 

 

undee the * prison va bOX "ho , [ wy includ both the otis ‘nal

 

 

 

 

randudaten oust the Als cect and te Need dor valid

 

 

ox Ochher 10 2014 hetove hi

 

Octalher I deaclhive,. L QW ilso

 

 

enclosing Oy\. oxac COPY ot

 

 

ot ok The lee, ypc bathe

 

 

sul (. ‘ naventoura £ Than

 

To

 

 

KC you for WO. Ful),

 

AE S7Z_
Matthew Maller

 
base 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 2 of 10

 

NECLARATIOM OF MATHEW MULLER

 

AV REGARD TO TEL SuBMIssLOM

 

 

edare ‘

 

1 ) Medth ew Haller

 

 

 

 

 

1c sas tend

deced to ahaals at te Chan TAN

 

[The eyclosed latter
: Cored coe Fail. Ce

 

 

YC

ung On Octeber 10. 2014.

 

 

 

 

ZL, L ALS adliised that

sie ‘the ld

 

Lor

 

LAs Jeqa

wail to Q.

 

 

(Hur } it woul

| need to be specks

 

ouch “sealed, by Tl

 

TT

 

 

 

gal. ifices, awd

That Tie

peruted f do tr

 

iy weed
J

 

 

 

4 1 Wee th % Ht

vent VALS

on_|

ck down due

f fowe outage eS.

 

 

 

ave con S

at Wo cacy

 

ans, wat

sal

car 1

_

 

id

wv

 

Te spear to acca tes

Mac iho alt

 

hauah t cea requests On

 

 

Der

coe 10 and. 4, am deve ble has been om Olher assiyamart,

 

 

Lg

the \efter to

 

My uae ao.

 

Finally peoveling th
J te. WV

 

 

he re 1s Ging 1

My _t/

 

16 tune as " cau es

esional

 

4 +, wi, Navel

 

vd og That

 

 

 

(nS All as tle.

Ove vanaf

 

 

late as Hy as sob

bed {of Mac

 

(ag _on Ostha 10, DL,

 

Se lk

LLuston VW LacX,, uf 4 {LS 266

C1490).

 

 

 

Mat

\tu/ Halle, de dare under fal My a pau tat

 

 

 

 

 

em iS rue aud WY eli

 

 

Dated 2 Ccteber | LZ ZO he

Sd Ge

 

 

 

 
Case 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 3 of 10

Via First Class Mail

Matthew Muller

Stanton Correctional Facility
2450 Clay Bank Road
Fairfield, CA 94533

October 8th, 2019

Hon. Kendall J. Newman
U.S. District Court

501 I Street

Sacramento, CA 95814

Subject: Comments for Fairness Hearing
Mays et al, . County of Sacramento
No. 2:18-cv-02081

Dear Judge Newman and the Parties and Their Counsel of Record:

I write to provide comments for the settlement fairness hearing in the above matter.
Thank you for this opportunity. Thank you to counsel for the Plaintiffs for seeking to
remedy nightmare conditions of confinement that have no place in civilized society.

My comments are directed at the version of the consent decree signed by the parties’
counsel on June 5, 2019. Due to an unexpected power outage and lockdown at my
facility, | have been unable to check for a revised version.

I was an inmate in federal pretrial detention at the Sacramento County Main Jail from
September of 2015 through May of 2017. I spent all but a few days of this time in TSEP
isolation - 20 months of debilitating confinement with an average of 15 minutes per day
out of my small concrete cell. I was allowed into an open-air recreation area no more than
5 times, less than once per season of the year. When I arrived at federal prison afterwards,
I felt so panicked in the open and around people after the prolonged isolation that I could
not bring myself to leave my unlocked cell for more than a few minutes at a time. It was
Case 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 4 of 10

weeks before the aftermath of profound alone-ness and sensory deprivation mostly
subsided.

I am now a putative class member, in that I have a post-conviction motion pending that
could cause my return to the Main Jail for an evidentiary hearing. That is what occasions
my comment, as a representative of any past, current, or future inmate whose criminal
proceedings are affected by the crushing isolation and poor treatment at the jail.

Paragraph 44 of the consent decree purports to bar the fact and contents of the deree from
being “used” in any other legal proceeding. The Defendant, however, is allowed to do so
for purposes of res judicata and issue preclusion. This vague, overbroad, and asymmetric
provision should be clarified. It does not seem like the consent decree could proscribe
citation to it once it becomes an order of the Court. See FRAP 31, 1(a) (“[a] court may
not prohibit or restrict the citation of federal judicial opinions, orders, judgments, or other
dispositions...” issued on or after January 1, 2007). The paragraph should be amended
and/or it should be made clear on the record that the consent decree is not to have
preclusive effect in any action for damages or injunctive relief against the Defendant and
its agents. It should go no further.

It will sound self-serving because of my post-conviction motion, but no plea by any
person confined in TSEP status for a prolonged period should be considered valid. |
simply cannot adequately convey the horror and impact of the conditions to which I had
been subjected for 12 months by the time I pleaded guilty. In federal prison, I was raped
and beaten while locked down with another inmate, and then forced to spend 48 hours in
the cell with my rapist, describing the different ways in which he planned to kill me if I
tried to report what happened. The Sacramento County Main Jail was worse. It is not
even a close contest. The prolonged effects are beyond any harm happening in a space of
days.

For that reason, it is important that any former inmates challenging their convictions be
allowed to cite to the consent decree. The conditions took away any meaningful
opportunity they had to assist in their own defense and make a knowing, intelligent, and
voluntary waiver of trial rights and plead guilty. It is something in the nature of structural
error that defies any prejudice analysis because of the complicated ways in which the
effects of isolation manifest. The fact of the consent decree and its implicit recognition of
Case 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 5 of 10

abhorrent conditions give a habeas corpus petitioner at least some small means of
communicating to a court just how bad things were.

I will say again: no guilty plea by an inmate who suffered prolonged TSEP status should
be considered valid. Each such inmate should be located and contacted by appointed
counsel to have their case evaluated for a habeas corpus filing. Many such inmates will
be unable to discern for themselves what has been done to them. This will be especially
true of inmates I saw transferred and treated for long enough to clear a competency
hearing, and then relegated back to TSEP where they decompensated. I believe that
doctrinally speaking, confinement conditions for pretrial detainees falls under substantive
due process analysis. But it is also fundamentally a matter of procedural due process. The
remedy should be akin to Fourth Amendment suppression. I do not believe persistent
violations of pretrial detainees’ rights will be stopped or meaningfully redressed until
courts invalidate criminal proceedings and convictions obtained by way of such
violations.

Lastly, I would ask the court to bear in mind that the conditions reported upon are those
witnessed when jail officials knew the experts would be looking. There was worse. Much
worse. I believe there are unreported suicides, which could explain how the jails
purported suicide rate is well below the national average despite the terrible conditions.
Inmates in my module told me I transferred into my first long-term cell the day after its
former occupant was taken out, dead from suicide. They told me this consistently and
deputies deflected my questions about it. But the suicide is not among those in the expert
reports. Eight east, 100 mod, third cell from the right on the upper tier, early October of
2015. I felt like I was sharing my cell with a ghost. It is one of many at the Main Jail. I
hope the court will do all it can do to ensure there are no more.

Sincerely, _

Matthew D. Muller
i
i
:

Case 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 6 of 10

\ fia _F wus Class Mail

 

 

HM Hhew ther

 

 

Sdn tie Fag Ate

 

 

 

DHE Cla, faak Pood 2

 

fairfield CA T33

 

October g 2014

 

 

Hon. Kendall TD Mewimaw

 

US. Dido Court

 

1501 I Stet

 

 

Caaraenly. CA 45¢\4

 

 

Sub eck : Coat foe Fairness pean

 

Max. tal, \. County of Cacravtente

 

Mo. 2° \€-ov- (9208)

 

 

Dear Judge Vewwan and tke Parties oud Thir Counsel of Record :

 

 

 

 

 

L we tte fo provide couunouks toe The scttlanent foarness heaving

 

 

 

in The Above ' matter, Thank ye for fle cpp Thauk/

 

youd \ Counsel fi tke p lait boy scokio by retredy

 

fightmare rondkcHans ot AS tat have fo place ty

 

a. oa \ lized sovnety

 

 

Py Lownents are divected at thee version of the Comsece

 

 

 

-{-

 

 

 

 
base 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 7 of 10

 

haat signed hu tle fas (eo COUNse] OV) June 5, 2014.

 

 

hue 4 an! wtexpdcted paws acy AUC lockdous ae Man

 

 

 

! tad cy, L have heen unaule. to

 

Lheck Cra revised vere .

 

 

L Was OW

-

 

iMwig Feo ik |

 

 

 

 

 

eval fret tral deten now ay the

 

 

 

Sacraweuto (ously Main Jat] Frow, Se wher of Z015-

 

hirauch Mow if? AO IE. I spuit all but Gk bw clays of this

 

 

be” in TSEP isolation - -

20 nt ot deb tea coutint

 

Ment ith 0

M. Aut ot

 

i 17 minutes per day out? st MY

 

| cmall LOnore,

 

call.

‘lL Ws “allowed ‘ato ON, “open -air fecreat in

 

area yo more than 5 tim

Se less 1 Wo Once. hel scaso D

 

the Year, When L aryived

 

 

 

at tedeva prison oer wards.

 

uw bi co powicked in the open aucl_ayound peor le abby “ke

 

svolonaed ” solation tact L could not being tiyselt to leave,

 

 

Ms woe cell for Move Than er few Mutulkes aka He.

 

 

T4 WA weeks helice te atlecalh ob peu ‘ang lowe. ness aud

 

 

lo Ao tl sult ded,

 

. stisory ( apc

 

aL aw ho

qQ pul

 

 

Te, class Mew hee ly li tal L have q.

 

 

 

hos rconvicll (Ov mats On havc in thet could COULSP My vetwn

 

 

dy the Hai Jal for av evident ay heatuva. op 6

 

 

what octasia

a5 9 rp J ancendion of GUY

 

 

 

 

 

 

 

 

 

the “oil

ns a LOmMmeny, ay
bust, CAvveat or Pure ‘wc it pose cnmnal proceed Va S
fire @ ected by The cnushin sola 10 aul Poni I abua it

 

-7)-

 

 

 

 
base 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 8 of 10

 

Earaqoath 4Y ob the couseatt dectee. pu fer G to bay The

 

foct oud couktats ot the decree, tua "hein “used” in aly

 

 

ther tad prourdia, The The Detandawt “Tout LS al lowed i

 

to se) ae urhase? of ot _ifes ‘uclcata ch, {5 USSU precluion. J This

 

 

MaGue., ove road and assay DroviSton should be. cloyitied ;

 

 

Ty aes WN eeu like the Louse deuiree could ntoscnie

 

 

 

 

| ite Oe ty YP _owee f hecomes ay ovder ot tha C wh,

 

 

Cre FRAP 32,1 (a) (* [a] court ay ort prohibit nt pesbach

 

 

 

 

 

The Citaion ot tedecal Sudiva| OpimMions " ovdels, jacques Or
thee disposit rds 27 “issued OW Oo aller January t 2007).

 

 

 

The pag cap hoald be awencled and/or it J le he wale

 

 

clear on the recorel That The consent decive.{ iS Woy to have

 

 

 

 

 

 

tL:
_ pyveck usilit elleg i UY Ce loy\ tov ee or Wiunchye, EAI tet

 

 

 

 

a

 

| basin Ue Netendadt QWA. t

 

YS ag tale. att shou! J fe NO frtker,
| T+ le ‘\ sound sell sau hecatise of My poslgonvi tin uation, hut

 

 

 

| Ne) plea by ay pecan colt ned i TEP ceilus Joe “ prolowged

 

 

 

_ pew? ‘acl | sheuld 2 he consicerec) valid, LT cwialy Cannot | cvtecuust eLY

 

| taney the hovror anc puck ok The mdi fo wduith L bach

 

 

Nees Subsoated for | Z months by the time _T “ i guilty Lu

 

 

 

 

 

 

Focal avison TL was paped aud. heaten while locked AoW it

 

wader “inmate, and 4 zi Torced to seth 14g hous Wl the cel |

 

 

with e rapisk hesor ng The | Foreat Ways in which he al slaved

 

\, kil Me tL 1 tiied “to tyior what happened. The. ‘ ment

 

 

Cab Hein. Ja| Was Worse. ‘Ti (S lok eve eure CL close COW tes

 

 

The broad etbeds are. Hye Aud horus ho offen in q pa cdg

 

 

 
hSe 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 9 of 10

 

 

 

fed “thet f2d50Nn , Hi s uportaus that ay Cer Lh [Waa hes

 

 

cialleuging tee conuclo lows be allawecd No Ci he to Tle The 2

 

 

 

rouseak de ofee. The con Tins. Lok di wi Meanie

 

 

 

ont ty hack te Assi iM Ther Wn ‘debe. and ia ke

 

a “Kou ine lige ane vlurtacy waiver pt trial nights

 

 

 

auch ead g cf m in iti [5 someting’ in the takure.. oF struchura

 

 

 

 

 

ievwor acl leks eS aun ape uae wuss because of The coup uated

 

 

 

Was mn which the oes ot ‘cola May | weet The Lock of th

 

 

 

 

consent y ecfee, ad | ¥6 aglic ¢ pogo ob abhorrent Loud Tins

 

 

| dive a abeus (eorpus peitoast at ‘least Sd We, small Means of

 

 

 

? |
CoMMunica) ag to Q court} jusy. how bad Things were»

 

 

 

1 Jl| aay a ho qu [ty plea by CW mate, who sutered

 

S/o onged JT sep status hes lel be conercered valid Fal such

 

 

 

 

 

mgt should be | located owel coutndt ed by app ed counse| n

 

 

 

 

 

have. ur _COSe, avaluat Ted foe a ha ae corps Lica Hawg sucln

 

 

 

‘amas will be valle. bo discern tov Thence Ives et has heen

 

done fo Tew. Th This will be especially bre ot mates I Suw/

 

 

+ransterved AMG, i ed. bor long euaigh by clear a comps hearing,

 

 

andl Then elec | back fo TER ech Jecampensa Fed I

 

 

 

 

be iever ‘That ‘Jo sally (pre ew + coud: ous. r peetnal

 

 

Cy

 

 

20. na
d ctainees dll lls ls under’ SU chitin d due voces avalysis. But a \S

 

 

alo {vnclanentall 0 water of or hr edural due awtest “The pauely

 

 

 

should he akin ¥ howell vend vues Supression. I do joy. heieve

 

 

~4-

 

 

 

 
paSe 2:18-cv-02081-TLN-KJN Document 100 Filed 10/21/19 Page 10 of 10

 

 

 

 

 

la

 

 

 

| pers nt violat Tions o hie Fal deta ru mees” ght. wil
oped or Meantatal lly pedvessed unt! couyts! validate Comma

 

 

 

 

yo a Os -

 

2
proceeds ond conctions ol ined by was of sug

 

Lastly, I wouldl dock te Court Ib ear” in wind thet the

 

 

 

 

 

 

 

cond Sons efor Ted upon are these Wi Thessed Whe “ail shal

 

 

Knew tee CxpecTs ould be | loo ING, There LAS use. Much

 

Worse. L hele \fve these Ave iUnren Deg SUC

—

(alles which coud d

 

- an LN

 

eX aw how/ the jars puch smugle aye {s “well helou/ The

 

 

 

 

 

mi anal ara Leyte! Hee Jevv‘le le cond us Vy Mao

2s i

 

 

Ju uodule Meld Me T Sranstory md,

 

an My feet loa er

 

 

 

cal \ Tie. da alter kk Lonuer CCC rt u/R It ke oul

 

dead

 

 

Fou SUG ‘ade hey told Me Ths couse

 

ly and clenucties detlected

 

 

 

 

 

d is Wg aio Thove

 

 

 

i te oxhert reparts Eight easy,

! iy Awesy. fons about it. Bt the wad

 

100 mod. hi

J

cell fram

 

 

 

 

The night Qi” the! upper es early October oe 2015,

I felt

 

 

 

lie TD wes shang hy cell wath?

ghost. Tt one of wan

 

 

at The Main Tad LT hope The (oust will ¢

 

     

| it

can ty_/

 

twoure Ihe Ove No More,

 

 

G incerely,

 

 

CL Peo FZ___$$

 

 

Matter) (\. Mul ef

 

 

 

 

 

 
